Title: To Benjamin Franklin from Charles Thomson, 20 May 1766
From: 
To: 


  My Worthy and much Esteemed Friend,
May 20, 1766.
I sincerely and heartily congratulate you on the repeal of the Stamp act, and from my heart thank you for the pains you have taken to bring that happy event. Your Enemies at last began to be ashamed of their base insinuations and to acknowledge that the Colonies are under obligations to you. I was exceeding glad at the Publication of your Letter to Governor Shirley. That, joined to what you have done of late, shews such uniformity of Sentiment and Conduct that malice itself is almost struck dumb. For my own part whether you succeed or whether you miscarry in the first design of your agency—I shall ever deem it a kind dispensation of Providence that brought you to London at this most critical conjunction.
It is impossible for me to describe the situation of People’s minds on this Continent during the late debates in Parliament. Almost every vessel that arrived brought different accounts; and every different account excited different sensations and emotions. Determined in their own mind what part to act should matters come to extremities, the sensible and judicious waited the event with patience and temper, tho with much anxiety and distress of mind; while the turbulent and weaker spirits (of which there are but too many in every State) giving way to the sallies of their passions expressed their Resentment or Joy in acts which Cannot be justifyed, tho they may be excused. The Justice and tenderness of the mother Country (of which the late repeal is so striking an Instance) will, I am confident, distinguish and not impute to a whole people the acts of some individuals provoked to madness and actuated by despair.
I can with great Confidence assure you and all the Friends of America in England that they need be under no uneasiness about our Conduct on account of the Repeal. Our hearts are still towards Britain, our love and allegiance to our King is entire and unshaken, and I am sure never did a dutiful and Affectionate Son feel more sincere pleasure from a Reconciliation with a much loved parent unjustly offended at him, than the Americans feel at the prospect of re-establishment of harmony, peace and Concord between Great Britain and them.
I wish those Enemies of Britain and her Colonies who have so unworthily exerted their abilities to make a misunderstanding between them to the Ruin of both could but have seen in what manner the news of the repeal was received—Joy there was to be sure—a heart felt joy—seen in every Eye read in every Countenance; a Joy not expressed in triumph but with the warmest sentiments of Loyalty to our King and a grateful acknowledgement of the Justice and tenderness of the mother Country—and what man who has the feelings of humanity (not to mention more) but rejoices that an affair which might have had such terrible Consequences is thus happily accommodated. May there never arise a like occasion! I am, with most sincere esteem and respect, Dear Sir your Affectionate.
  Cha. Thomson.
To Benjn Franklin, Esqr.
